United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-1918
                                ___________

Alonzo Gilliam,                         *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Randall Morgan, Warden, Maximum         *
Security Unit, Arkansas Department      *
of Correction; Steve Outlaw, Deputy     *
Warden, Maximum Security Unit,          *
Arkansas Department of Correction,      *
originally sued as Stephen Outlaw;      * Appeal from the United States
Richard Wimberly, Chief Security        * District Court for the
Officer, Maximum Security Unit,         * Eastern District of Arkansas.
Arkansas Department of Correction;      *      [UNPUBLISHED]
Wendell Woods, Captain, Arkansas        *
Department of Correction, originally    *
sued as Woods; Charles McIntosh,        *
Classification Officer, Arkansas        *
Department of Correction, originally    *
sued as McIntosh,                       *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: September 28, 1998

                            Filed: October 29, 1998
                                ___________
Before WOLLMAN, HANSEN, and KELLY,1 Circuit Judges.
                          ___________

PER CURIAM.

       Alonzo Gilliam, an Arkansas inmate, appeals from the district court&s2 dismissal
of his 42 U.S.C. § 1983 claim following an evidentiary hearing before a magistrate
judge. Gilliam claimed that the defendants failed to protect him from an assault by
another inmate assigned to the same work area as Gilliam. Having reviewed the
record, we conclude dismissal was proper. Gilliam offered no evidence for holding
certain of the named defendants liable other than on a respondeat superior basis. See
Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (supervisor cannot be held liable on
respondeat superior theory; to be liable supervisor must be personally involved in
violation or his corrective inaction amounts to deliberate indifference toward violation).
As to those defendants who had some personal involvement in the events preceding the
assault, Gilliam failed to offer evidence that they were aware that the assaulting inmate
was likely to direct an attack against Gilliam, because the inmate was neither on
Gilliam&s “enemy alert list” nor abusive to him in the past. Cf. Davis v. Scott, 94 F.3d
444, 446-47 (8th Cir. 1996) (no Eighth Amendment violation when prison informant
attacked after return to general population, because no “solid evidence” that anyone in
general population presented “identifiable serious risk” to his safety). We also reject
Gilliam&s argument that he is entitled to reversal because he did not obtain all of the
discovery documents he requested from defendants.




      1
       The Honorable John D. Kelly died on October 21, 1998. This opinion is
consistent with the views he expressed on the date the case was submitted.
      2
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.

                                           -2-
The judgment is affirmed.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-